G. F. Boone brought this suit against Wichita Valley Railway Company, Gulf, Colorado  Santa Fe Railway Company, and Fort Worth 
Denver City Railway Company to recover damages for alleged injuries to 269 head of live stock shipped from Valley Mills, Tex., to Fulda, Tex., about November 4, 1930. The cause of action, as we construe the pleadings, was one upon a number of similar carrier's contracts of shipment, a common obligation of the carrier in each of which was to transport the shipment to its destination with reasonable dispatch. The petition charged a breach of these obligations, with consequent shrinkage in weight and depreciation in value of the cattle to the extent of $1.50 per head, or an aggregate of $427.50, in which amount damages were claimed.
Upon the trial, the evidence having shown that no part of the delay complained of occurred upon the lines of the Gulf, Colorado  Santa Fe Railway Company, or Fort Worth  Denver City Railway Company, the court instructed a verdict in favor of said defendants, as to which action no question is made.
As between plaintiff and Wichita Valley Railway Company, special issues were submitted to the jury, which, with the jury's findings, were as follows:
"Special Issue No. 1: Did the defendant, the Wichita Valley Railway Company, transport the plaintiff's cattle from Wichita Falls, Texas, to Fulda, Texas, with reasonable dispatch? Answer yes or no. No.
"Special Issue No. 2: Was there a `market' for the plaintiff's cattle at Fulda, Texas, on November 5, 1930? Answer yes or no. No.
"Special Issue No. 3: What amount of money, if paid now, would compensate the plaintiff for his loss, if any? Answer in dollars and cents. $201.73."
In connection with special issue No. 3, the court gave the following instruction: "Gentlemen of the Jury: You are instructed that the measure of damages, if you find there is a damage, is the difference between the intrinsic value of the plaintiff's cattle at Fulda, Texas, in the condition in which they would have been delivered had they been transported with reasonable dispatch and their intrinsic value in their actual condition as and when delivered at Fulda."
From a judgment for plaintiff, the defendant Wichita Valley Railway Company has appealed.
It will be unnecessary for us to discuss the several propositions relied upon by the appellant for a reversal of the case. Substantially, and in legal effect the same propositions, based upon the same state of facts and conditions of the record, are urged as in the case of Wichita Valley Ry. Co. v. Anderson (Tex.Civ.App.) 48 S.W.2d 361, this day decided. All of said propositions are overruled for the reasons discussed in the last-named opinion.
Being of opinion that the judgment of the trial court should be affirmed, it is accordingly so ordered. *Page 365